Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 15, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142339 & (42)                                                                                        Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  CEDRONI ASSOCIATES, INC.,                                                                                Brian K. Zahra,
           Plaintiff-Appellee,                                                                                        Justices


  v                                                                 SC: 142339
                                                                    COA: 287024
                                                                    Genesee CC: 08-088761-CK
  TOMBLINSON, HARBURN ASSOCIATES
  ARCHITECTS & PLANNERS, INC.,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the November 16, 2010
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1). At
  oral argument, the parties shall address whether the Court of Appeals erred when it
  determined that there are genuine issues of material fact as to: (1) whether the plaintiff, a
  disappointed low bidder on a public contract, had a valid business expectancy, and (2)
  whether the defendant architectural firm’s communications, made pursuant to its
  agreement with the contracting school district, amounted to intentional and improper
  conduct sufficient to sustain a claim of tortious interference with a business expectancy.
  The parties may file supplemental briefs within 42 days of the date of this order, but they
  should not submit mere restatements of their application papers.

         The motion for leave to file brief amicus curiae is GRANTED. Other persons or
  groups interested in the determination of the issues presented in this case may move the
  Court for permission to file briefs amicus curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 15, 2011                       _________________________________________
         p0608                                                                 Clerk